internal_revenue_service number release date index number ---------------------------- ------------------------------ --------------------------------------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number ------------------- refer reply to cc psi b03 plr-148137-05 date date -------------------------------------------------------------- ---------------------------------------------------- -------------------------------------------- ------------- -------------------------------------- legend x --------------------------------------------- acquirer target a --------------------------------------------- target b -------------------------------------------- state state shareholder ------------------------------------------ ----------------------------------------------- d1 dollar_figurea dollar_figureb dollar_figurec -------------------------- --------------- ------------- ------------- ----------- plr-148137-05 dear ---------------------- this letter responds to your letter dated date and subsequent correspondence written on behalf of x requesting a ruling on the proper tax treatment of cash mergers of s_corporations into a disregarded_entity which is wholly owned by x facts according to the information submitted x is a limited_liability_company taxed as a partnership for federal tax purposes which is incorporated in state acquirer is a limited_liability_company wholly owned by x and is classified as an entity that is disregarded as separate from its owner under sec_301_7701-3 of the income_tax regulations x intended to acquire target a and target b both s_corporations incorporated under the laws of state on or about d1 target a and target b were merged into acquirer shareholder who was the sole owner of target a and target b received cash in the amount of dollar_figurea including liabilities assumed by acquirer and a working_capital adjustment expected to be no greater than dollar_figurec for target a shareholder received consideration in the amount of dollar_figureb including liabilities assumed by acquirer plus potential earn-out consideration and a working_capital adjustment expected to be no greater than dollar_figurec for target b the information submitted represents that the mergers of target a and target b into acquirer will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of target a or target b furthermore no part of the consideration received by shareholder is being received by shareholder is his capacity as a creditor employee or any non-shareholder capacity of target a or target b as a result of the mergers target a and target b will cease to be going concerns in addition the fair market values of each of target a and target b’s assets exceed its liabilities on the date of the adoption of the merger agreement and at the time of the merger the mergers are also isolated transactions and are not related to any past or future transaction target a and target b have always been s_corporations and do not have any potential liability for any_tax under sec_1374 law and analysis in revrul_69_6 1969_1_cb_104 a state chartered savings and loan sec_331 of the internal_revenue_code provides that amounts received by plr-148137-05 a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange for the stock association state s l proposed to merge into a federally chartered non-stock membership savings and loan federal s l with the owners of the state s l receiving mostly cash_equivalent consideration from the merger the internal_revenue_service ruled that since the merger of the state s l into the federal s l was a taxable transaction the merger would be treated as a a sale of the state s l’s assets to the federal s l with gain being recognized by the state s l equal to the difference between the amount of consideration received and the basis of the property transferred to the federal s l followed by b a liquidating_distribution to the state s l shareholders pursuant to sec_331 of the internal_revenue_code with gain_or_loss being recognized by the state s l shareholders equal to the difference between the amount the shareholders received in the distribution and their basis in the state s l stock sec_1362 provides that except as provided in sec_1362 a small in revrul_64_94 1964_1_cb_317 the internal_revenue_service held business corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 may be terminated by revocation by the corporation ceasing to be a small_business_corporation and where passive_investment_income exceed sec_25 of gross_receipts for consecutive taxable years and corporation has accumulated_earnings_and_profits if a corporation’s election to be an s_corporation terminates under sec_1362 sec_1362 provides that the termination is effective on and after the date of cessation that the merger of an electing small_business_corporation into another corporation pursuant to a statutory merger within the meaning of sec_368 does not terminate its s election that ruling held that where the event that causes the corporation to be disqualified as a small_business_corporation also terminates its taxable_year the corporation remains a small_business_corporation throughout the entire taxable_year so terminated sec_1366 provides that in determining the tax of a shareholder for the shareholder’s taxable_year in which the s_corporation taxable_year ends there shall be taken into account the shareholder’s pro-rata share of the corporation’s a items of income including tax exempt_income loss deductions or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseperately computed income or loss sec_1366 defines nonseperately computed income or loss as gross_income minus the deductions allowed to the corporation under this chapter determined by excluding all items in sec_1366 plr-148137-05 sec_1366 states that the character of any item included in a shareholder’s pro_rata share under sec_1366 shall be determined as if such item were realized by the corporation or incurred in the same manner as incurred by the corporation sec_1366 provides that the aggregate amount of losses and deductions taken into account by a shareholder under sec_1366 for any taxable_year shall not exceed the sum of a the adjusted_basis of the shareholder’s stock in the s_corporation determined with regard to paragraphs and a of sec_1367 for the taxable_year and b the shareholder’s adjusted_basis of any indebtness of the s_corporation to the shareholder determined without regard to any adjustment under sec_1367 for the taxable_year sec_1367 provides that the basis of each shareholder’s stock in an s_corporation shall be increased for any period by the sum of the following items determined with respect to that shareholder for such period a the items of income described in sec_1366 b any nonseperately computed income determined under sec_1366 and c the excess of the deductions for depletion over the basis of the property subject_to depletion sec_1367 provides that the basis of each shareholder’s stock in the s sec_1371 provides that except as otherwise provided in this title and corporation shall be decreased for any period but not below zero by the sum of the following items determined with respect to the shareholder for such period a distributions by the corporation which were not includable in the income of the shareholder by reason of sec_1368 b the items of loss and deduction described in sec_1366 c any nonseperately computed loss determined under sec_1366 d any expense of the corporation not deductible in computing its taxable_income and not properly chargeable to the capital_account and e the amount of the shareholder’s deduction for depletion for any oil_and_gas property held by the s_corporation to the extent such deduction does not exceed the proportionate share of the adjusted_basis of such property allocated to such shareholder under sec_613a except to the extent inconsistent with this subchapter subchapter_c shall apply to an s_corporation and its shareholders for federal tax purposes and whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal sec_301_7701-1 provides that the classification of various organizations plr-148137-05 revenue code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 provides that except as provided in sec_301_7701-3 unless the entity elects otherwise a domestic eligible_entity is- i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner based solely on the facts submitted and representations made we conclude the conclusion following the mergers of target a and target b into acquirer for cash will be treated for federal_income_tax purposes as a deemed sale of assets by target a and target b to x followed by the distribution of cash by target a and target b to shareholder in complete_liquidation of target a and target b x will have an aggregate basis in the assets deemed acquired equal to the sum of i the amount of cash consideration paid_by x to shareholder and ii the liabilities of target a and target b assumed by acquirer in the merger target a and target b will recognize gain_or_loss in an amount equal to the difference between the consideration received from acquirer and the adjusted_basis of the assets transferred to acquirer and that the gain_or_loss will pass through to shareholder under sec_1366 as limited by sec_1366 gain_or_loss will be recognized by target a and target b on the distribution_of_property to shareholder in complete_liquidation under sec_336 the proceeds of the sale of the assets by target a and target b will be treated as distributed by target a and target b in complete_liquidation of target a and target b and will be treated as full payment in exchange for shares of target a and target b under sec_331 under sec_1001 gain_or_loss will be recognized by shareholder measured by the difference between i the amount of cash received and ii shareholder’s adjusted_basis in target a and target b stock surrendered after taking into account any adjustments to shareholder’s basis resulting from the gain_or_loss recognized by target a and target b upon the deemed sale of assets plr-148137-05 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code in particular no opinion is expressed or implied concerning whether targets a or b were s_corporations or whether sec_1374 applies as a result of the taxable sale of their assets to x under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives this ruling is directed only to the taxpayer who requested it according to k this ruling may not be used or cited as precedent sincerely s jeanne sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
